Judgment, Supreme Court, New York County (Herbert Adlerberg, J., at suppression hearing; James A. Yates, J., at plea and sentence), rendered October 10, 2001, convicting defendant of criminal possession of a controlled substance in the second degree, and sentencing him to a term of three years to life, unanimously affirmed.
The record establishes that after consultation with counsel, defendant executed a valid written waiver of his right to appeal (People v Moissett, 76 NY2d 909 [1990]). Accordingly, review of defendant’s suppression motion is foreclosed. In any event, were we to find that defendant’s waiver was invalid, we would find that the court properly denied defendant’s motion to suppress. Concur—Buckley, P.J., Lerner, Friedman, Sweeny and Catterson, JJ.